Russell, J.
1. Not merely the validity, but the very existence, of an assignment of error depends upon its approval and verification by the trial judge. The assignment of error with reference to the return of the jury into court and the additional instructions or recharge alleged to have been given, as qualified by the explanation of the trial judge, affords no ground for exception and no reason why the judgment rendered should be set aside.
2. The evidence authorized the verdict and there was no error in refusing a new trial. Judgment affirmed.